 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER BOSEOVSKI,                            No. 2:16-CV-2491-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    McCLOUD HEALTHCARE CLINIC,
      INC.,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Due to

19   the closure of the Redding courthouse on February 13, 2019, the status conference in this matter

20   is hereby re-set to March 6, 2019, at 10:00 a.m., before the undersigned in Redding, California.

21   Counsel are requested to personally appear and advise the court on trial readiness. The parties are

22   not required to file any written status conference statements.

23                  IT IS SO ORDERED.

24

25   Dated: February 14, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
